
	

113 HR 2744 IH: Child Sex Trafficking Data and Response Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2744
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Paulsen (for
			 himself and Ms. Slaughter) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  better enable State child welfare agencies to prevent sex trafficking of
		  children and serve the needs of children who are victims of sex trafficking,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Sex Trafficking Data and
			 Response Act of 2013.
		2.Streamline data
			 collection and reporting on sex trafficking
			(a)Foster care and
			 adoption assistance program
				(1)State plan
			 requirementsSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
					(A)by striking
			 and at the end of paragraph (32);
					(B)by striking the
			 period at the end of paragraph (33) and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(34)provides that for each child over whom the
				State agency has responsibility for placement, care, or supervision, the State
				agency shall—
								(A)identify and document appropriately in
				agency records each child who is identified as being a victim of sex
				trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000) or as a victim of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking) as such a victim; and
								(B)report immediately, and in no case later
				than 24 hours after receiving, information on missing or abducted children to
				the law enforcement authorities for entry into the National Crime Information
				Center (NCIC) database of the Federal Bureau of Investigation, established
				pursuant to section 534 of title 28, United States Code; and
								(35)contains a regularly updated description of
				the specific measures taken by the State agency to protect and provide services
				to children who are victims of sex trafficking (as defined in section 103(10)
				of the Trafficking Victims Protection Act of 2000), including efforts to
				coordinate with State law enforcement, juvenile justice, and social service
				agencies such as runaway and homeless youth shelters to serve that
				population.
							.
					(2)RegulationsThe
			 Secretary of Health and Human Services shall promulgate regulations
			 implementing the amendments made by paragraph (1) and shall provide uniform
			 definitions for States to use for the reports required under paragraph (34)(B)
			 of section 471(a) of the Social Security Act (42 U.S.C. 671(a)(34)(B)) (as
			 added by paragraph (1)). The regulations promulgated under this paragraph shall
			 include provisions to permit the Secretary of Health and Human Services the
			 discretion to withhold a portion of the Federal funds to be paid a State under
			 section 474 of the Social Security Act (42 U.S.C. 674) for a fiscal year
			 quarter from any State that fails to substantially comply with the requirements
			 of paragraphs (34) and (35) of section 471(a) of such Act (as so added).
				(3)Inclusion of
			 data in AFCARS
					(A)In
			 generalSection 479(c)(3) of the Social Security Act (42 U.S.C.
			 679(c)(3)) is amended—
						(i)in
			 subparagraph (C)(iii), by striking and after the semicolon;
			 and
						(ii)by
			 adding at the end the following:
							
								(E)the annual
				aggregate number of children in foster care who are identified as victims of
				sex trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000);
				and
								.
						(B)Report to
			 congressDuring the period that begins on January 1, 2014, and
			 ends on the effective date of a final rule promulgated by the Secretary of
			 Health and Human Services implementing the AFCARS data collection requirement
			 added by the amendments made by subparagraph (A), the Secretary of Health and
			 Human Services shall submit an annual report to Congress that contains the
			 annual aggregate number of children in foster care who are identified as
			 victims of sex trafficking (as defined in section 103(10) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7102(10))), together with such other
			 information as the Secretary determines appropriate relating to the
			 identification of, and provision of services for, that population of
			 children.
					(b)State
			 reportingSection 3702 of the Crime Control Act of 1990 (42
			 U.S.C. 5780) is amended—
				(1)in paragraph (2),
			 by striking and at the end; and
				(2)in paragraph
			 (4)—
					(A)in the matter
			 preceding subparagraph (A), by striking paragraph (2) and
			 inserting paragraph (3);
					(B)in subparagraph
			 (A), by inserting and a photograph taken within the previous 180
			 days after dental records;
					(C)in subparagraph
			 (B), by striking and at the end;
					(D)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(E)by inserting after
			 subparagraph (B) the following:
						
							(C)notify the
				National Center for Missing and Exploited Children of each report received
				relating to a child reported missing from a foster care family home or
				childcare institution;
				and
							.
					(c)CAPTA
			 amendments
				(1)State plan
			 amendmentsSection 106 of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5106a) is amended—
					(A)in subsection
			 (b)(2)(B)—
						(i)in clause (xxii), by striking
			 and at the end; and
						(ii)by
			 adding at the end the following:
							
								(xxiv)provisions and procedures requiring
				identification and assessment of all reports involving children known or
				suspected to be, victims of sex trafficking (as defined in paragraph (10) of
				section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))
				or victims of severe forms of trafficking in persons described in paragraph
				(9)(A) of that section; and
								(xxv)provisions and procedures for training
				child protective services workers about identifying and providing comprehensive
				services for children who are victims described in clause (xxiv), and providing
				such services for such children, including efforts to coordinate with State law
				enforcement, juvenile justice, and social service agencies such as runaway and
				homeless youth shelters to serve this
				population;
								;
				and
						(B)in subsection (d),
			 by adding at the end the following:
						
							(17)The number of children determined to be
				victims described in subsection
				(b)(2)(B)(xxiv).
							.
					(2)Special
			 rule
					(A)In
			 generalSection 111 of the Child Abuse Prevention and Treatment
			 Act (42 U.S.C. 5106g) is amended—
						(i)by
			 striking For purposes and inserting the following:
							
								(a)DefinitionsFor
				purposes
								;
				and
						(ii)by
			 adding at the end the following:
							
								(b)Special
				Rule
									(1)In
				generalFor purposes of section 3(2) and subsection (a)(4), a
				child shall be considered a victim of child abuse and neglect
				and of sexual abuse if the child is identified, by a State or
				local agency employee of the State or locality involved, as being a victim of
				sex trafficking (as defined in paragraph (10) of section 103 of the Trafficking
				Victims Protection Act of 2000 (22 U.S.C. 7102)) or a victim of severe forms of
				trafficking in persons described in paragraph (9)(A) of that section.
									(2)State
				optionNotwithstanding the definition of child in
				section 3(1), a State may elect to define that term for purposes of the
				application of paragraph (1) to section 3(2) and subsection (a)(4) as a person
				who has not attained the age of
				24.
									.
						(B)Conforming
			 amendmentSection 3(2) of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5101 note) is amended by inserting (including
			 sexual abuse as determined under section 111) after sexual abuse
			 or exploitation.
					(3)Technical
			 correctionParagraph (5)(C) of subsection (a), as so designated,
			 of section 111 of the Child Care and Development Block Grant Act of 1990 is
			 amended by striking inhumane; and inserting
			 inhumane..
				3.Report to
			 Congress on labor trafficking in child welfare and barriers to documentation
			 and service provision to unique victim populationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in coordination with the Attorney General, shall
			 submit to the Congress a report detailing issues related to identifying, and
			 providing services for, victims of labor trafficking, as defined in section
			 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7102(9)(B)), within the child welfare system. The report shall address the
			 following:
			(1)Whether State law enforcement, child
			 welfare, and other relevant State agencies have identified a significant
			 presence of victims of labor trafficking within the child welfare
			 population.
			(2)With respect to any States that have
			 identified a significant presence of such victims—
				(A)any numerical estimates of the prevalence
			 of such victims;
				(B)a description of
			 how such States provide services for, or plan to provide services for, such
			 victims; and
				(C)a description of the extent to which there
			 are service delivery issues, particularly with respect to the extent to which
			 the requirements associated with existing sources of Federal funding for all
			 victims of trafficking, as defined in section 103(15) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7102(15)), prevents
			 population-specific service delivery within the child welfare system.
				4.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this Act shall take effect on the date that is 1 year after the date of the
			 enactment of this Act (and in the case of the amendments made by section
			 2(a)(1), without regard to whether final regulations required under section
			 2(a)(2) have been promulgated).
			(b)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by this Act, the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the 1st day of the 1st calendar quarter beginning after the close of the 1st
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature. Except as otherwise provided in this Act the amendments
			 made by this Act shall take effect on the date that is 1 year after the date of
			 the enactment of this Act.
			
